Name: Commission Regulation (EEC) No 3286/85 of 25 November 1985 fixing the amounts to be paid to recognized olive oil producer organizations and their associations for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 11 . 85 Official Journal of the European Communities No L 315/7 COMMISSION REGULATION (EEC) No 3286/85 of 25 November 1985 fixing the amounts to be paid to recognized olive oil producer organizations and their associations for the 1985/86 marketing year HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year and within the limits of the aid retained in each Member State under Article 20d of Regulation No 136/64/EEC : (a) the sum referred to in Article 11 ( 1 ) (a) of Council Regulation (EEC) No 2261 /84 (') shall be 2 ECU per member of the producer organizations of which each association is composed ; (b) for each check on crop declarations in accordance with the second indent of Article 6 ( 1 ) of Regulation (EEC) No 2261 /84, producer organzations shall receive the sum of 80 ECU ; in cases where the check covers olive-growing areas exceeding 3, 10 or 30 hectares, this sum shall be increased by 50 , 100 or 150 ECU respectively ; (c) the balance of the aid retained referred to in Article 20d of Regulation No 136/66/EEC shall be among the producer organizations on the basis of the aid applications examined by the said organizations. Without prejudice to Article 11 (3) of Regulation (EEC) No 2261 /84, in cases where an association, having discharged all its responsibilities under Community rules, has not used the entire sum raised by the financing arran ­ gement referred to in (a), it must distribute the balance among the producer organizations of which it is composed, on the basis of the membership of such orga ­ nizations. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 20d (4) thereof, Whereas Article 20 d of Regulation No 136/66/EEC provides that a percentage of the amount of production aid shall be withheld in order to contribute to the finan ­ cing of the activities of producer organizations and their associations ; Whereas Article 8 (2) of Commission Regulation (EEC) No 3061 /84 of 31 October 1984 laying down detailed rules for the application of the system of production aid for olive oil (3) provides that, with effect from the 1985/86 marketing year, the amounts to be paid to the producer organizations and their associations shall be fixed before the beginning of each marketing year on the basis of experience acquired and the forecasts of the overall sum to be shared out ; whereas, for the 1985/86 marketing year, the amount to be withheld has been fixed by Council Regulation (EEC) No 1502/85 (4) at the same level as that applied in previous years ; whereas, in view of the production forecasts and experience acquired, the amounts in question should be kept at the same level ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172 30 . 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 288 1 . 11 . 1984, p . 52 . (4) OJ No L 151 , 10 . 6 . 1985, p . 27 . n OJ No L 208 , 3 . 8 . 1984, p. 3 .